[Cite as State ex rel. Hardy v. Williams, 2022-Ohio-1254.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



 [State ex rel.                                         :
 Shawn Hardy,
                                                        :           No. 21AP-441
                  Petitioner,
                                                        :     (REGULAR CALENDAR)
 v.
                                                        :
 A.J. Williams, et al.,
                                                        :
                  Respondents.]



                                            D E C I S I O N

                                       Rendered on April 14, 2022


                 On brief: Shawn Hardy, pro se.

                 On brief: David D. Hayes, Greene County Ohio Prosecuting
                 Attorney, and Ashley N. Caldwell.

                                    IN HABEAS CORPUS
                            ON RESPONDENTS' MOTION TO DISMISS

MENTEL, J.
        {¶ 1} Petitioner, Shawn Hardy, brought this original action seeking a writ of habeas
corpus. Respondents, Judge Adolfo Tornicho of the Greene County Court of Common Pleas
and A.J. Williams, Clerk of Courts of Greene County, have filed a motion to dismiss based
on this court's lack of jurisdiction under R.C. 2725.03.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
this matter was referred to a magistrate. As stated in the decision below, the magistrate
recommends that we grant the motion and dismiss Mr. Hardy's petition because it was not
filed in the county where he is allegedly incarcerated. (Dec. 14, 2021 Mag. Decision at 2.)
No. 21AP-441                                                                                   2

The magistrate's decision also stated that Mr. Hardy had the opportunity under Civ.R.
53(D)(3) to object to the findings of fact and conclusions of law in the decision. Id. at 3.
       {¶ 3} It is not clear if Mr. Hardy is still incarcerated or not, as the record reflects
that each attempt by the clerk to effect service upon him by mail has been returned as
undeliverable and several different addresses in Greene County. Nevertheless, under
Civ.R. 5(B)(2), service was complete on Mr. Hardy, in spite of his failure to notify the clerk
of any change of address. See Ohio Civ.R. 5(B)(2)(c) ("A document is served under this rule
by * * * mailing it to the person's last known address by United States mail, in which event
service is complete upon mailing."). See also Leader Ins. Co. v. Moncrief, 10th Dist.
No. 05AP-1289, 2006-Ohio-4232, ¶ 39 ("a party bears the burden of notifying the court
formally of a change of address") and Volpe v. Volpe, 6th Dist. No. E-18-055, 2019-Ohio-
5281, ¶ 7, 18 (overruling assignment of error alleging that appellant was "deprived * * * of
a meaningful opportunity to file objections to the magistrate's decision" where "the clerk
properly served appellant with a copy of the magistrate's decision at his last known address"
under Civ.R. 5(B)(2)(c)).
       {¶ 4} Mr. Hardy filed no objection to the magistrate's decision. "If no timely
objections are filed, the court may adopt a magistrate's decision unless the court determines
that there is an error of law or other defect evident on the face of the decision." Civ.R.
53(D)(4)(c). Our review of the magistrate's decision reveals no error of law or other evident
defect. See, e.g., State ex rel. Alleyne v. Indus. Comm., 10th Dist. No. 03AP-811, 2004-
Ohio-4223 (adopting the magistrate's decision where no objections filed). We agree with
the magistrate's conclusion that, under R.C. 2725.03, only "the courts or judges of the
county" where a petitioner's institution of incarceration is located has jurisdiction over a
petition for a writ of habeas corpus. Accordingly, we adopt the decision of the magistrate,
grant respondents' motion and dismiss the petition for lack of jurisdiction.
                                                        Motion granted; petition dismissed.

                         KLATT, and BEATTY BLUNT, JJ., concur.
                                _________________
No. 21AP-441                                                                              3

                                       APPENDIX


                             IN THE COURT OF APPEALS OF OHIO

                                TENTH APPELLATE DISTRICT

[State ex rel. Shawn Hardy,                   :

               Petitioner,                    :

v.                                            :                    No. 21AP-441

A.J. Williams et al.,                         :              (REGULAR CALENDAR)

                                              :
               Respondents.]



                             MAGISTRATE'S DECISION

                                Rendered on December 14, 2021



               Shawn Hardy, pro se.

               David D. Hayes, Prosecuting Attorney, and Ashley N.
               Caldwell, for respondents.


                                 IN HABEAS CORPUS
                        ON RESPONDENTS' MOTION TO DISMISS

       {¶ 5} Petitioner, Shawn Hardy, has filed this original action requesting that this

court issue a writ of habeas corpus. The named respondents in the complaint, Judge

[Adolfo] Tornichio and A.J. Williams, have filed a motion to dismiss the petition.

Findings of Fact:
       {¶ 6} 1. Petitioner is an inmate in the State of Ohio, although the record is unclear

as to where he is incarcerated. Petitioner's petition indicates his address is "Community
No. 21AP-441                                                                                4

Correction [sic] Center," with a Lebanon, Ohio, address scratched out and a Xenia, Ohio,

address handwritten next to it. Respondents indicate that petitioner was to serve six

months in the Greene County jail (presumably the Xenia, Ohio, address), but his

supervision was modified to include treatment at Community Correctional Center ("CCC")

in Lebanon, Ohio, which is where he was allegedly incarcerated at the time of the petition.

       {¶ 7} 2. CCC is located in Warren County, Ohio.

       {¶ 8} 3. The Xenia, Ohio, address handwritten on the petition is located in Greene

County, Ohio.

       {¶ 9} 4. Respondent Judge Tornichio is a judge in the Greene County Court of

Common Pleas and presided over proceedings related to petitioner's convictions for felony

non-support of dependents.

       {¶ 10} 5. A.J. Williams is the Clerk of Courts for the Greene County Court of

Common Pleas.

       {¶ 11} 6. On September 3, 2021, petitioner filed a petition for a writ of habeas corpus

in the Tenth District Court of Appeals, alleging certain sentencing errors with regard to his

convictions for felony non-support of dependents in Greene County.

       {¶ 12} 7. The Tenth District Court of Appeals is located in Franklin County, Ohio.

       {¶ 13} 8. On October 26, 2021, respondents filed a motion to dismiss, asserting that

petitioner failed to file his petition in the proper county, pursuant to R.C. 2725.03.


Discussion and Conclusions of Law:
       {¶ 14} For the reasons that follow, it is this magistrate's decision that this court

should grant respondent's motion and dismiss petitioner's habeas corpus action.

       {¶ 15} R.C. 2725.03 provides:
No. 21AP-441                                                                                  5

              If a person restrained of his liberty is an inmate of a state
              benevolent or correctional institution, the location of which is
              fixed by statute and at the time is in the custody of the officers
              of the institution, no court or judge other than the courts or
              judges of the county in which the institution is located has
              jurisdiction to issue or determine a writ of habeas corpus for
              his production or discharge. Any writ issued by a court or
              judge of another county to an officer or person in charge at the
              state institution to compel the production or discharge of an
              inmate thereof is void.

       {¶ 16} A writ of habeas corpus is an extraordinary remedy that is available only in

cases "where there is an unlawful restraint of a person's liberty and no adequate remedy at

law." Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980, ¶ 8.

       {¶ 17} R.C. 2725.03 requires an inmate to file his or her petition for a writ of habeas

corpus in the court of the county in which the institution is located.

       {¶ 18} Here, whether petitioner was incarcerated in Warren County or Greene

County, petitioner was required to file his petition for a writ of habeas corpus in one of those

counties pursuant to R.C. 2725.03. However, petitioner filed his petition in Franklin

County.

       {¶ 19} Accordingly, because this court lacks jurisdiction over petitioner's habeas

corpus petition, it is this magistrate's decision that this court should grant respondents'

motion and dismiss the petition.


                                                /S/ MAGISTRATE
                                                THOMAS W. SCHOLL III

                               NOTICE TO THE PARTIES
              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
              unless the party timely and specifically objects to that factual
              finding or legal conclusion as required by Civ.R. 53(D)(3)(b).